Case 2:19-cv-00275-DOC-FFM Document 100 Filed 02/27/20 Page 1 of 1 Page ID #:2935




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                                    CASE NUMBER:
  ROVI GUIDES, INC.
                                                      2:19−cv−00275 AG−FFM
                                    PLAINTIFF(S),

       v.

  COMCAST CORPORATION, et al.                            NOTICE OF REASSIGNMENT
                                  DEFENDANT(S).       OF CASE DUE TO UNAVAILABILITY
                                                           OF JUDICIAL OFFICER


  To: All Counsel Appearing of Record
       The Judge to whom the above−entitled case was previously assigned is no longer
  available.
       YOU ARE HEREBY NOTIFIED that, pursuant to directive of the Chief U. S. District
  Judge and in accordance with the rules of this Court, the above−entitled case has been returned
  to the Clerk for random reassignment.
       Accordingly, this case has been reassigned to:
       Hon.    David O. Carter   , U.S. District Judge for all further proceedings.
       Please substitute the initials of the newly assigned Judge so that the new case number will
  read: 2:19−cv−00275 DOC−FFM . This is very important because documents are routed
  by the initials.




                                                          Clerk, U.S. District Court
   February 27, 2020                                      By: /s/ Elsa Vargas
  Date                                                        Deputy Clerk




 G−74 (04/14) NOTICE OF REASSIGNMENT OF CASE DUE TO UNAVAILABILITY OF JUDICIAL OFFICER
